UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

TERRENCE HOUSER, Civil Action No. 19-20985 (SRC)
Petitioner, |
v. ! MEMORANDUM OPINION
THE STATE OF NEW JERSEY, et al,

Respondents.

 

IT APPEARING THAT:

1, On or about December 2, 2019, Mary Ann Hill, the mother of the Petitioner Terrence
Houser, filed a petition for a writ of habeas corpus on Houser’s behalf challenging his state court
aggravated assault conviction, (ECF No. 1). Ms. Hill paid the filing fee. (ECF No. 1).

2. Because Petitioner did not sign that petition, and because it appeared that Petitioner was
unaware that his mother had filed the petition on his behalf, this Court dismissed that petition
without prejudice pursuant to Rule 2(c)(5) of the Rules Governing Section 2254 Cases, (ECF No,
2).

3. On or about January 21, 2020, Petitioner submitted a signed amended petition. (ECF
No. 5). In that amended petition, Petitioner raises two grounds for relief — the first containing a
litany of twelve vaguely defined claims of various constitutional error, and the second asserting
that the PCR court altered a transcript in some unspecified way related to a guilty plea by Petitioner
“in retaliation and [out of] bias.” (ECF No. 5 at 6-9). In his petition, Petitioner directly states that
he never raised his second ground for relief on direct appeal or in the PCR court, and suggests that
he did not exhaust his first set of claims as it appears Petitioner never filed an appeal of the trial

level PCR court’s decision because of some confusion about the issuance of a decision in his PCR

 
matter. Ud. at 6). Petitioner’s current habeas petition thus contains at least one unexhausted claim
and appears to contain only unexhausted claims,

4, As Petitioner has now submitted a signed amended habeas petition, Rule 4 of the Rules
Governing Section 2254 Cases requires the Court to screen Petitioner’s habeas petition and
determine whether it “plainly appears from the petition and any attached exhibits that the petitioner
is not entitled to relief’ Pursuant to this rule, a district court is “authorized to dismiss summarily
any habeas petition that appears legaily insufficient on its face.” McFarland y. Scott, 512 US.
849, 856 (1994),

5. Pursuant to 28 U.S.C. § 2254(b)(1), habeas relief may not be granted to an individual
confined pursuant to an order of the state courts unless the petitioner has “exhausted the remedies
available in the courts of the State,” there is an absence of process in the state courts, or there are
circumstances which render the state process ineffective. A petitioner generally satisfies this
exhaustion requirement when he has presented each of his claims to the highest level of the state
courts. See Picard v. Connor, 404 U.S. 270, 275 (1971); Tinsley v. Johnson, No. 10-3365, 2011
WL 53869605, at *3 (D.N.J. Nov, 22, 2011); see also Ragland y, Barnes, No. 14-7924, 2015 WL
1035428, at *1-3 (D.NJ. March 10, 2015). “Where any available procedure remains for the
applicant to raise the question presented in the courts of the state, the applicant has not exhausted
the available remedies.” Tinsley, 2011 WL 5869605 at *3; see also 28 U.S.C. § 2254(c). A New
Jersey state prisoner will therefore only have properly exhausted his claims where he has presented
all of his claims “to the Superior Court of New Jersey, Law and Appellate Divisions, and to the
New Jersey Supreme Court.” Barnes, 2015 WL 1035428 at *1. Here, Petitioner directly admits
that he did not exhaust one of his claims, and it appears that his remaining claims are also likely

not exhausted as it appears that Petitioner never appealed the denial of his PCR petition,
6. Where a District Court is faced with a habeas petition that contains unexhausted claims,
the District Court has four options: “(1) dismiss the petition without prejudice; (2) stay the
proceedings and hold them in abeyance until the claims are exhausted; (3) allow [Petitioner] to
delete his unexhausted claims [and proceed on any exhausted claims presented in the petition];
and (4) deny the petition if [the District Court] found all of [Petitioner’s] unexhausted claims to be
meritless under § 2254(b)(2).” Mallory v. Bickell, 563 F, App’x 212, 215 Gd Cir. 2014) (citing
Rhines v. Weber, 544 U.S. 269, 274-78 (2005)). A district court, however, may only grant a stay
of an unexhausted or mixed petition in “limited circumstances,” Rhines, 544 U.S. at 277.
Specifically, the petitioner must have “good cause for his failure to exhaust, his unexhausted
claims [must be] potentially meritorious, and there [can be] no indication that the petitioner
engaged in intentionally dilatory litigation tactics.” /d. at 278, As Petitioner’s habeas petition
contains at best limited factual allegations regarding his claims, this Court is unable to determine
whether any of Petitioner’s claims have merit, and thus cannot deny all of Petitioner’s claims on
the merits. Likewise, because Petitioner has not provided any information showing that there is
good cause for his failure to exhaust his claims or any information permitting an inference that he
may have meritorious claims, this Court has no basis on which to grant him a stay. Two options
thus remain — permit the deletion of unexhausted claims, or the dismissal of the petition. Because
it appears from the current petition that Petitioner has raised none of his claims before the New
Jersey Appellate Division or Supreme Court, however, Petitioner’s habeas petition does not appear
to contain any exhausted claims. This Court therefore must dismiss his habeas petition without
prejudice for lack of exhaustion.

7. Petitioner’s amended petition (ECF No. 5) is therefore dismissed without prejudice. To

the extent that Petitioner has any exhausted claims and wishes to proceed only on those exhausted

 

 

 
 

claims, he may file a second amended petition containing only his exhausted claims within thirty

days. An appropriate order follows.

 

 

Mon. Stanley R. Chesler,
United States District Judge

 

 
